             Case 1:18-cv-01640-BAM Document 43 Filed 05/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    THOMAS WEBSTER,                                    CASE NO.: 1:18-cv-01640-BAM (PC)
11                          Plaintiff,                   ORDER TO RECAPTION CASE
12                  v.
13     HASKINS,
14                          Defendant.
15

16

17         This action proceeds only against Defendant Haskins. Therefore, the caption should reflect
18 that this action no longer proceeds against any other defendants, and that there are no longer

19 multiple defendants. Accordingly, the caption for this case shall be as reflected above.

20
     IT IS SO ORDERED.
21

22      Dated:    May 4, 2020                               /s/ Barbara   A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
